ORDER
PER CURIAM.
On consideration of the certified order suspending respondent from the practice of law in the state of Virginia for a period of two years and this suspension is to be served consecutively to his earlier suspension, this court’s April 2, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of a two year consecutive suspension should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C.Bar R. XI, § 14(g), and it further appearing that respondent was suspended for a period of two years as reciprocal discipline but has failed to file his D.C.Bar R. XI, § 14(g), in that case, In re Dale E. Duncan, 21 A.3d 1003 (D.C.2011), it is
ORDERED that Dale E. Duncan is hereby suspended from the practice of law in the District of Columbia for a period of two years and this suspension shall be served after he completes his earlier suspension. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of respondent’s suspension will not begin to run until such time as he files D.C.Bar R. XI, § 14(g) affidavit.